DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021, are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, 11-12, 14-15, and 28, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claim 1, and 12; recites the limitation, “sensor unit being operable to obtain fingerprint …...” [Line 6 and 5].
Claim 11; recites the limitation, “the sensor unit and the touch module, receiving a sliding trajectory made on the touch object …...” [Line 5-6].
Claim 12; recites the limitation, “sensor unit to obtain fingerprint information …...” [Line 10].
Claim 14; recites the limitation, “said sensor unit control circuit activates…...” [Line 11].
Claim 14; recites the limitation, “said sensor unit control circuit deactivates …...” [Line 15].
Claims 15 and 28; recites the limitation, “said sensor unit receives …...” [Line 47 and 51].

Such claim limitation(s) is/are:
(i) “sensor unit”….” have a structure associated with it a sensor.
(ii) “sensor unit control circuit”….” have a structure associated with it a circuit.


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 
Claim 11, recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):

Claim 11; recites the limitation, “the touch module, receiving…...” [Line 5-6].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claim 11, shows:
(i) “the touch module, receiving” (Fig. 14, #22. Page [0013 and 0037]- the touch module is described as in some embodiments, the display unit 2 includes a touch module 22 and a touch module 22 (see FIG. 14), an operation instruction made on a touch object by the finger of the user. (wherein the touch module, do not have sufficient structure associated with it.).). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 along with its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, recites limitations: “the touch module, receiving…...” [Line 5-6].

Claim 11 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. The specification does not provide sufficient details such that one of the ordinary skill in the art would understand which structure performed(s) the claimed function since a driving signal output unit do not have a structure associated with it.   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 along with its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function in the recited limitation of Claim 11. Claim 11 recites the limitation, “the touch module, receiving…...” [Line 5-6].
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA.


Regarding claim 1, SONG teaches a touch object operating method to be implemented by an electronic device (Fig. 1, #100 called an electronic device. Paragraph [0056]) that includes a display unit (Fig. 1-3, #160 called a display. Paragraph [0057]) and a sensor unit (Fig. 1-3, #180 called a fingerprint sensor. Paragraph [0058]), the display unit provided with a fingerprint recognition area (Fig. 1-3, illustrates the electronic device #100 display #160 comprises of a fingerprint sensor #180 area. Paragraph [0058]-SONG discloses a fingerprint sensor 180 that senses a fingerprint of a user, which contacts at least a partial area of the display 160 may be disposed in a space (e.g., a display pixel layer or under the display pixel layer) that is substantially perpendicular to at least a partial area of an active area, in which a screen of the display 160 is displayed.), and displaying at least one touch object in the fingerprint recognition area (Fig. 1 and Fig. 22, #2210 called a guide UI. Paragraph [0320]-SONG discloses the display 160 according to an embodiment of the present disclosure may output a screen related to a request for fingerprint authentication as in state 2201. For example, if an application that is necessary for a fingerprint authentication function is executed, the display 160 may output a screen to request fingerprint authentication as illustrated. The screen related to a request for fingerprint authentication, for example, may include a guide UI 2210. The guide UI 2210, for example, may be displayed in a specified fingerprint authentication area of the display 160. The specified fingerprint authentication area may correspond to a location at which a specified finger may be located in consideration of a gripped state of the electronic device 100. The guide UI 2210, for example, may include a circular periphery, and may include a specified image (e.g., a virtual default fingerprint image) inside the circular periphery. The shape and image contents of the guide UI 2210 may be changed according to settings.),
the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area (Fig. 1 and Fig. 22. Paragraph [0058]-SONG discloses a fingerprint sensor 180 that senses a fingerprint of a user. Further in paragraph [0323]-SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180.), 
said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user (Fig. 22. Paragraph [0323]-SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180 (Wherein the instruction is for the processor to perform fingerprint authentication from the touch.).),
 and, with receiving the operation instruction, obtaining fingerprint information of the finger of the user as input fingerprint information (Fig. 22. SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180. If the fingerprint authentication succeeds, as in state 2205, the processor 120 may output a message related to the success of authentication on the display 160. Further, the processor 120 may execute an application function (e.g., release of a locked screen, or approval of a payment) based on the success of authentication, and may output a screen corresponding to the application function on the display 160.).  
SONG fail to explicitly teach simultaneously with receiving the operation instruction, obtaining fingerprint information of the finger of the user as input fingerprint information.
However, HA explicitly teaches simultaneously with receiving the operation instruction, obtaining fingerprint information of the finger of the user as input fingerprint information (Fig. 6-7. Paragraph [0126]-HA discloses the fingerprint sensor 720 may be formed in the same area as or an area adjacent to that of at least one touch sensor (or the pressure sensor) (e.g., the touch sensor (or the pressure sensor 710). Accordingly, when a touch input occurs in the side touch area, the touch sensor (or the pressure sensor) 710 may obtain touch information and at the same time, the fingerprint sensor 720 may obtain fingerprint information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of HA of having wherein a simultaneously with receiving the operation instruction, obtaining fingerprint information of the finger of the user as input fingerprint information. 
Wherein having SONG`s a touch system wherein a simultaneously with receiving the operation instruction, obtaining fingerprint information of the finger of the user as input fingerprint information.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and HA are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while HA fingerprint touch system wherein a commercial value according an aesthetic impression and utility can increase.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and HA et al. (US 20190041912 A1), Paragraph [0006].


Regarding claim 2, SONG in view of HA teaches the touch object operating method of claim 1, SONG further teaches further comprising: based on the input fingerprint information and predetermined fingerprint information (Fig. 1. Paragraph [0211]-SONG discloses if the image information is acquired from the fingerprint sensor 180, the fingerprint information processing unit 125 may process fingerprint authentication by comparing the acquired fingerprint information and the stored fingerprint information. In this operation, the fingerprint information processing unit 125 may request comparison of fingerprint information from a separate trustable operating system environment (e.g., trusted execution environment (TEE)).), deciding whether to execute an action that corresponds to the operation instruction made on the touch object (Fig. 22. Paragraph [0323]-SONG discloses If the fingerprint authentication succeeds, as in state 2205, the processor 120 may output a message related to the success of authentication on the display 160. Further, the processor 120 may execute an application function (e.g., release of a locked screen, or approval of a payment) based on the success of authentication, and may output a screen corresponding to the application function on the display 160.).  

Regarding claim 3, SONG in view of HA teaches the touch object operating method of claim 2, SONG further teaches further comprising: presetting operation configuration information that indicates a correspondence between the operation instruction and the predetermined fingerprint information (Fig. 12B. Paragraph [0180]-SONG discloses in step 1247, the processor may identify whether the registered fingerprint and the captured fingerprint are the same. If the registered fingerprint and the captured fingerprint are the same, in step 1249, the processor may display a UI that restores the luminance and the color of the fingerprint recognition area. In step 1249, the processor may release a locked screen. When the registered fingerprint and the captured fingerprint are not the same, in step 1251, the processor may display a UI that restores the luminance and the color of the fingerprint recognition area but maintains the locked screen. Further in paragraph [0179]-SONG discloses if the touch is maintained for a specified period of time, in step 1243, the processor may display a specified luminance and a specified color in the fingerprint recognition area. Please also read paragraph [0321]). 
 
Regarding claim 4, SONG in view of HA teaches the touch object operating method of claim 3, SONG further teaches wherein the deciding whether to execute the action includes: determining whether the input fingerprint information matches the predetermined fingerprint information (Fig. 12B, illustrates identifying whether the registered fingerprint and the captured fingerprint are the same in step #1247. Paragraph [0180].), and executing the action that corresponds to the operation instruction made on the touch object (Fig. 22, #2210 called a guide UI. Paragraph [0321]) when it is determined that the input fingerprint information matches the predetermined fingerprint information (Fig. 12B and Fig. 22. Paragraph [0323]-SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180. If the fingerprint authentication succeeds, as in state 2205, the processor 120 may output a message related to the success of authentication on the display 160. Please also read paragraph [0180]). 

Regarding claim 8, SONG in view of HA teaches the touch object operating method of claim 1, SONG further teaches the fingerprint recognition area including a plurality of fingerprint recognition sub-areas (Fig. 10, illustrates the fingerprint sensor sheet #185 comprises of a plurality of fingerprint sensors. Paragraph [0157]-SONG discloses a fingerprint sensor sheet 185 (e.g., a complementary metal oxide semiconductor (CMOS) image sensor layer) in which a plurality of fingerprint sensors designed to sense a fingerprint in an area are disposed, and a rear panel 190.), 
the electronic device including a plurality of the sensor units that respectively correspond to the fingerprint recognition sub-areas (Fig. 10. Paragraph [0158]-SONG discloses the fingerprint sensor sheet 185 may radiate and receive light related to recognition of a fingerprint of a user in a wider area than the above-described fingerprint sensor 180. In this case, the fingerprint sensor sheet 185 may include a form in which a plurality of fingerprint sensors are disposed in an area having a size that is the same as or similar to the size of the display 160. The fingerprint sensor sheet 185 may be laminated under the display panel 165. The fingerprint sensor sheet 185 may collect light related to detecting a fingerprint in at least an area of the whole sheet. The fingerprint sensor sheet 185 may collect light radiated from a light source and reflected by a part (e.g., a finger) of a body of a user, may generate image information corresponding to a fingerprint image based on the collected light, and may store the image information in an internal memory (or a buffer) of the fingerprint sensor 180 such that the image information may be used by a processor. The fingerprint sensor sheet 185 may collect light reflected after being radiated from the pixels of the display 160, and may produce image information corresponding to a fingerprint image based on the collected light to store the produced image information in an internal memory (or a buffer) of the fingerprint sensor 180.), 
said touch object operating method further comprising one of: receiving an activating instruction that is made by the user and that is related to one of the fingerprint recognition sub-areas (Fig. 12B. Paragraph [0177]-SONG discloses in step 1235, the electronic device may identify whether a touch is detected. If there is no touch, the electronic device 100 may return to step 1231. Further, the electronic device 100 may return to step 1233 to maintain the AOT state. If a touch is detected, in step 1237, the electronic device 100 (e.g., the low-power processor) may wake up an AP (or a processor) or a fingerprint sensor. In step 1237, the touch sensor provides an interrupt to the AP and the fingerprint sensor and the AP and the fingerprint sensor may be activated in correspondence to the interrupt.), 
and activating one of the sensor units that corresponds to said one of the fingerprint recognition sub-areas to which the activating instruction is related (Fig. 16. Paragraph [0203]-SONG discloses if a touch is made to the fingerprint recognition area in the AOT state, the low-power processor may control the haptic unit 1300 such that a haptic feedback of a specified pattern related to activation of a fingerprint sensor may be output.); 
and receiving a deactivating instruction that is made by the user and that is related to one of the fingerprint recognition sub-areas, and deactivating one of the sensor units that corresponds to said one of the fingerprint recognition sub-areas to which the deactivating instruction is related (Fig. 16. Paragraph [0276]-SONG discloses the processor 120 may identify whether an event related to completion of the fingerprint authentication function occurs. If an event related to completion of the fingerprint authentication function occurs, the processor 120 may perform processing such that the state of the fingerprint authentication area returns to the state before execution of the function or is branched to a specified state (e.g., a standby screen display state). In step 1615, the processor 120 (e.g., the sensor control unit 121) may deactivate the activated fingerprint sensor 180. Further, if a touch is maintained in step 1611, the processor 120 may be branched to step 1613 to re-perform collection and processing of fingerprint information. Further, the processor 120 may be branched to step 1609 to change the display state of the fingerprint authentication area differently from the previous state, and may re-perform the steps that follow.).  


Regarding claim 12, SONG teaches an electronic device (Fig. 1, #100 called an electronic device. Paragraph [0056]) comprising: a display unit (Fig. 1-3, #160 called a display. Paragraph [0057]) provided with a fingerprint recognition area (Fig. 1-3, illustrates the electronic device #100 display #160 comprises of a fingerprint sensor #180 area. Paragraph [0058]-SONG discloses a fingerprint sensor 180 that senses a fingerprint of a user, which contacts at least a partial area of the display 160 may be disposed in a space (e.g., a display pixel layer or under the display pixel layer) that is substantially perpendicular to at least a partial area of an active area, in which a screen of the display 160 is displayed.), and configured to display at least one touch object in the fingerprint recognition area (Fig. 1 and Fig. 22, #2210 called a guide UI. Paragraph [0320]-SONG discloses the display 160 according to an embodiment of the present disclosure may output a screen related to a request for fingerprint authentication as in state 2201. For example, if an application that is necessary for a fingerprint authentication function is executed, the display 160 may output a screen to request fingerprint authentication as illustrated. The screen related to a request for fingerprint authentication, for example, may include a guide UI 2210. The guide UI 2210, for example, may be displayed in a specified fingerprint authentication area of the display 160. The specified fingerprint authentication area may correspond to a location at which a specified finger may be located in consideration of a gripped state of the electronic device 100. The guide UI 2210, for example, may include a circular periphery, and may include a specified image (e.g., a virtual default fingerprint image) inside the circular periphery. The shape and image contents of the guide UI 2210 may be changed according to settings.); 
a sensor unit (Fig. 1-3, #180 called a fingerprint sensor. Paragraph [0058]) operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area (Fig. 1 and Fig. 22. Paragraph [0058]-SONG discloses a fingerprint sensor 180 that senses a fingerprint of a user. Further in paragraph [0323]-SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180.); 
and a processor (Fig. 13, #120 called a processor. Paragraph [0188]) configured to receive an operation instruction made on the touch object by a finger of a user (Fig. 22. Paragraph [0323]-SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180.),  
and control said sensor unit to obtain fingerprint information of the finger of the user as input fingerprint information with receiving the operation instruction (Fig. 22. SONG discloses in state 2203, if a finger contact occurs (e.g., a touch is recognized), the processor 120 may perform fingerprint authentication based on image information acquired by the fingerprint sensor 180. If the fingerprint authentication succeeds, as in state 2205, the processor 120 may output a message related to the success of authentication on the display 160. Further, the processor 120 may execute an application function (e.g., release of a locked screen, or approval of a payment) based on the success of authentication, and may output a screen corresponding to the application function on the display 160.).  
SONG fail to explicitly teach control said sensor unit to obtain fingerprint information of the finger of the user as input fingerprint information simultaneously with receiving the operation instruction.  
However, HA explicitly teaches control said sensor unit to obtain fingerprint information of the finger of the user as input fingerprint information simultaneously with receiving the operation instruction (Fig. 6-7. Paragraph [0126]-HA discloses the fingerprint sensor 720 may be formed in the same area as or an area adjacent to that of at least one touch sensor (or the pressure sensor) (e.g., the touch sensor (or the pressure sensor 710). Accordingly, when a touch input occurs in the side touch area, the touch sensor (or the pressure sensor) 710 may obtain touch information and at the same time, the fingerprint sensor 720 may obtain fingerprint information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG of having an electronic device comprising: a display unit provided with a fingerprint recognition area, and configured to display at least one touch object in the fingerprint recognition area; a sensor unit operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area; and a processor configured to receive an operation instruction made on the touch object by a finger of a user, with the teachings of HA of having wherein control said sensor unit to obtain fingerprint information of the finger of the user as input fingerprint information simultaneously with receiving the operation instruction. 
Wherein having SONG`s a touch system wherein control said sensor unit to obtain fingerprint information of the finger of the user as input fingerprint information simultaneously with receiving the operation instruction.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and HA are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while HA fingerprint touch system wherein a commercial value according an aesthetic impression and utility can increase.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and HA et al. (US 20190041912 A1), Paragraph [0006].


Regarding claim 13, SONG in view of HA teaches the electronic device of claim 12, SONG further teaches wherein said sensor unit and the fingerprint recognition area have the same dimensions (Fig. 1-2, Paragraph [0058]-SONG discloses the fingerprint sensor 180 may have a specified (or certain, or specific) size (e.g., a size corresponding to a technical and statistical size, by which a fingerprint of a user may be verified), and may be disposed on one side of a rear surface or an entire area of the display 160. Further in paragraph [0088]-SONG discloses the size of the hole, for example, may correspond to the size of the fingerprint sensor 180, or may correspond to the size of the sensor disposition area 191 for sensing a fingerprint. Please read paragraph [0064] and Fig. 12AA-AB).  


Regarding claim 14, SONG in view of HA teaches the electronic device of claim 12, SONG further teaches wherein: the fingerprint recognition area includes a plurality of fingerprint recognition sub-areas (Fig. 10, illustrates the fingerprint sensor sheet #185 comprises of a plurality of fingerprint sensors. Paragraph [0157]-SONG discloses a fingerprint sensor sheet 185 (e.g., a complementary metal oxide semiconductor (CMOS) image sensor layer) in which a plurality of fingerprint sensors designed to sense a fingerprint in an area are disposed, and a rear panel 190.); 
said electronic device comprises a plurality of said sensor units that respectively correspond to the fingerprint recognition sub-areas (Fig. 10. Paragraph [0158]-SONG discloses the fingerprint sensor sheet 185 may radiate and receive light related to recognition of a fingerprint of a user in a wider area than the above-described fingerprint sensor 180. In this case, the fingerprint sensor sheet 185 may include a form in which a plurality of fingerprint sensors are disposed in an area having a size that is the same as or similar to the size of the display 160. The fingerprint sensor sheet 185 may be laminated under the display panel 165. The fingerprint sensor sheet 185 may collect light related to detecting a fingerprint in at least an area of the whole sheet. The fingerprint sensor sheet 185 may collect light radiated from a light source and reflected by a part (e.g., a finger) of a body of a user, may generate image information corresponding to a fingerprint image based on the collected light, and may store the image information in an internal memory (or a buffer) of the fingerprint sensor 180 such that the image information may be used by a processor. The fingerprint sensor sheet 185 may collect light reflected after being radiated from the pixels of the display 160, and may produce image information corresponding to a fingerprint image based on the collected light to store the produced image information in an internal memory (or a buffer) of the fingerprint sensor 180.), 
and further comprises a sensor unit control circuit (Fig. 14, #121 called a sensor control unit. Paragraph [0274]); when said processor receives an activating instruction that is made by the user and that is related to one of the fingerprint recognition sub-areas, said sensor unit control circuit activates one of said sensor units that corresponds to said one of the fingerprint recognition sub-areas to which the activating instruction is related (Fig. 14 and Fig. 16. Paragraph [0206-0207]-SONG discloses the processor 120 may include a sensor control unit 121, a display control unit 123, and a fingerprint information processing unit 125. The sensor control unit 121 may perform control of a sensor related to the performance of a fingerprint authentication function. Further, the sensor control unit 121 may identify whether a touch event occurs in the fingerprint authentication area. Further, if a request for fingerprint authentication occurs, the sensor control unit 121 activates the fingerprint sensor 180, and may determine whether an object such as a finger approaches the fingerprint sensor 180 based on image information acquired by the fingerprint sensor 180. Further in paragraph [0256]-SONG discloses If an event related to a request for fingerprint authentication, the processor 120 (e.g., the sensor control unit 121) may activate the fingerprint sensor 180. In step 1505, the processor 120 (e.g., the display control unit 123) may output information to guide a fingerprint authentication area. For example, the processor 120 may output a box or a closed curve to indicate an area in which the user input is to be located, in a specified area of the display 160. At least one of a text or an image for guiding a contact of a finger may be displayed in the interior of the box or the closed curve.); 
and when said processor receives a deactivating instruction that is made by the user and that is related to one of the fingerprint recognition sub-areas, said sensor unit control circuit deactivates one of said sensor units that corresponds to said one of the fingerprint recognition sub-areas to which the deactivating instruction is related (Fig. 16. Paragraph [0276]-SONG discloses the processor 120 may identify whether an event related to completion of the fingerprint authentication function occurs. If an event related to completion of the fingerprint authentication function occurs, the processor 120 may perform processing such that the state of the fingerprint authentication area returns to the state before execution of the function or is branched to a specified state (e.g., a standby screen display state). In step 1615, the processor 120 (e.g., the sensor control unit 121) may deactivate the activated fingerprint sensor 180. Further, if a touch is maintained in step 1611, the processor 120 may be branched to step 1613 to re-perform collection and processing of fingerprint information. Further, the processor 120 may be branched to step 1609 to change the display state of the fingerprint authentication area differently from the previous state, and may re-perform the steps that follow.).  
  

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of Alten (US 20160063230 A1), hereinafter referenced as Alten.

Regarding claim 7, SONG in view of HA teaches the touch object operating method of claim 2, SONG teaches further comprising: when it is determined that the input fingerprint information does not match the predetermined fingerprint information, outputting prompt information that prompts the user to input fingerprint information again (Fig. 22. Paragraph [0324]-SONG discloses if the fingerprint authentication fails (or acquisition of image information of a specified resolution or a quality or higher) in state 2203, as in state 2207, the processor 120 may output a message corresponding to the failure of fingerprint authentication (or a message indicating that acquisition of image information of a specified resolution fails). Further, the processor 120 may output information to guide in repeating fingerprint authentication.).
SONG in view of HA fail to explicitly teach when it is determined that the user have inputted fingerprint information for over a predetermined number of times and that the input fingerprint information inputted each time did not match the predetermined fingerprint information, 
performing one of notifying the user that the predetermined fingerprint information is not stored, prompting the user to set up the predetermined fingerprint information, and a combination thereof.  
However, Alten explicitly teaches when it is determined that the user have inputted fingerprint information for over a predetermined number of times and that the input fingerprint information inputted each time did not match the predetermined fingerprint information (Fig. 12 and Fig. 14. Paragraph [0037]-Alten discloses the user can be prompted to repeat the action for the same finger multiple times to improve the representation. Further in paragraph [0072]-Alten discloses At block 1202, process 1200 can receive a fingerprint gesture sequence that includes a series of fingerprint gesture descriptors, similarly to block 602 of process 600 described above. At block 1204, process 1200 can attempt to recognize a finger for each fingerprint gesture. Further in paragraph [0073]-Alten discloses at block 1206, process 1200 can determine whether the attempt at block 1204 was successful, similarly to block 606 of process 600 described above. If the attempt is not successful, process 1200 can end at block 1208 with the user being unauthorized, in which case access to the protected function is not granted. In some embodiments, the user can be prompted to try again (wherein when the finger is not recognized the stored predetermined fingerprint information did not match the input fingerprint information.).), 
performing one of notifying the user that the predetermined fingerprint information is not stored (Fig. 18, illustrates step #1818 notify device of denial. Paragraph [0109]-Alten discloses if, at block 1816, the response is an approval, server 1604 can proceed to block 1808 to grant the access as described above. In some embodiments, the notification to the first device at block 1808 can include an identifier of the approving authorizer (e.g., user B). If, at block 1816, the response is a denial, server 1604 can proceed to block 1818 to notify the first device that access is denied. In some embodiments, the notification to the first device at block 1818 can include an identifier of the denying authorizer. Further in paragraph [0091]-Alten discloses matching can be similar to other matching operations described above, with the fingerprints being required to match the authorizing user's fingerprints), prompting the user to set up the predetermined fingerprint information, and a combination thereof (Fig. 18-20. Paragraph [0121]-Alten discloses incorporate fingerprint recognition operations, in which features of a detected fingerprint are compared to features of a set of registered fingerprints. In instances where a fingerprint is not recognized, a representation of the unrecognized fingerprint can be saved as unrecognized fingerprint data. Unrecognized fingerprint data can be saved locally on the user device, or it can be saved in a remote location. In some embodiments, a user device can save unrecognized fingerprint data to an online content management service, such as the Dropbox service provided by Dropbox, Inc., assignee of the present application, that allows a user to store content and access stored content using various network-connected devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the prompting of the user to set up the predetermined fingerprint information, and a combination thereof since Alten states a user device can save unrecognized fingerprint data to an online content management service, such as the Dropbox service provided by Dropbox, Inc., assignee of the present application, that allows a user to store content and access stored content. Thus, obtaining a secure system that identifies and keep a record of both recognized and unrecognized users.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG in view of HA of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of Alten of having wherein when it is determined that the user have inputted fingerprint information for over a predetermined number of times and that the input fingerprint information inputted each time did not match the predetermined fingerprint information, performing one of notifying the user that the predetermined fingerprint information is not stored, prompting the user to set up the predetermined fingerprint information, and a combination thereof. 
Wherein having SONG`s a touch system wherein when it is determined that the user have inputted fingerprint information for over a predetermined number of times and that the input fingerprint information inputted each time did not match the predetermined fingerprint information, performing one of notifying the user that the predetermined fingerprint information is not stored, prompting the user to set up the predetermined fingerprint information, and a combination thereof.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Alten are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Alten fingerprint touch system wherein the user can be prompted to repeat the action for the same finger multiple times to improve the representation.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Alten (US 20160063230 A1), Paragraph [0036].


Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of Chang et al. (US 20090288032 A1), hereinafter referenced as Chang and in further view of Lin et al. (US 20180164990 A1), hereinafter referenced as Lin.


Regarding claim 9, SONG in view of HA teaches the touch object operating method of claim 1, Although, SONG further teaches wherein the receiving the operation instruction made on the touch object includes: receiving the operation instruction, which is one of touching, and pressing made on the touch object, which is one of a text, a picture, and an application icon (Fig. 15B and Fig. 22. Paragraph [0190]-SONG discloses if fingerprint authentication is requested (e.g., an application related to fingerprint authentication is executed), the processor 120 may output a specified fingerprint authentication guide UI on the display 160. The fingerprint authentication guide UI may include visual information (e.g., a text or an image) that indicates an area of the display 160, which a finger of the user is to contact. After the fingerprint authentication guide UI is output, the processor 120 may identify whether a specified event (e.g., a touch event, a pressure touch event, a hovering event, or a finger approach recognition event) occurs. Further in paragraph [0197]-SONG discloses the display 160, for example, may display various contents (e.g., a text, an image, a video, an icon, and a symbol). The display 160 may include a touch screen and receive, for example, a touch, a gesture, a proximity, or a hovering input using an electronic pen or the user's body. Please also read paragraph [0264]).  
SONG in view of HA fail to explicitly teach receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of an audio file, a folder, and a document.  
However, Chang explicitly teaches receiving the operation instruction, which is one of sliding (Fig. 4A-B. Paragraph [0045]-Chang discloses the zipper 410 represents a screen lock function. The user may drag the slider of the zipper 410 with a finger sliding along the zipper 410 on the display 120. When the slider of the zipper 410 is dragged to the bottom as shown in FIG. 4A, the handheld electronic device is under a screen lock. The user may drag the slider of the zipper 410 to the top, as shown in FIG. 4B, to unlock the screen.) and clicking (Fig. 6-8. Paragraph [0049]-Chang discloses the user may turn to any page immediately by clicking the list entry corresponding to the desired book page with a finger. Please also read paragraph [0066]), made on the touch object, which is one of an audio file, a folder, and a document (Fig. 1A-B and Fig. 4A-B. Paragraph [0042]-Chang discloses the user may flip to the next book page (switch to the next function or service of the handheld electronic device) by the same rapid stroke on the flip bar 140. The same action by the user is interpreted into different events according to the area in which the action is performed. If the next book page is a music channel broadcast service, the same rapid stroke on the display 120 may mean switching to the next music channel, while the same rapid stroke on the flip bar 140 still means flipping to the next book page of the virtual book. Further in paragraph [0038]-Chang discloses this book-like UI enables the user to use and manage these applications, widgets, and web pages in an easy and intuitive way like browsing a conventional printed book.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG in view of HA of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of Chang of having wherein receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of an audio file, a folder, and a document. 
Wherein having SONG`s a touch system wherein receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of an audio file, a folder, and a document.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Chang are touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Chang finger touch system wherein a user may operate the book-like UI by touching or sliding on the touch panel with his or her finger.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Chang et al. (US 20090288032 A1), Paragraph [0020].
SONG and HA in view of Chang fail to explicitly teach receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of a video.
However, Lin explicitly teaches receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of a video (Fig. 6B. Paragraph [0142]-Lin discloses the user may, for example, select the profile picture 614-2 by clicking on the profile picture 614-2 (e.g., via a mouse 316 or a touch sensitive display 314, FIG. 3). In another example, the user may replace the first image 606-1 (i.e., profile picture 614-1) by dragging and dropping the profile picture 614-2 into a portion of the first image slide 604.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG and HA in view of Chang of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of Lin of having wherein receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of a video. 
Wherein having SONG`s a touch system wherein receiving the operation instruction, which is one of sliding and clicking, made on the touch object, which is one of a video.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Lin are touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Lin finger touch system wherein to edit a personalized video.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Lin et al. (US 20180164990 A1), Abstract.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of BAEK (US 20130100267 A1), hereinafter referenced as BAEK.

Regarding claim 10, SONG in view of HA teaches the touch object operating method of claim 1, Although, SONG teaches wherein the receiving the operation instruction made on the touch object includes.
SONG in view of HA fail to explicitly teach wherein the receiving the operation instruction made on the touch object includes: when the operation instruction is made by multiple fingers of the user, obtaining pieces of fingerprint information for the multiple fingers of the user at the same time.  
However, BAEK explicitly teaches wherein the receiving the operation instruction made on the touch object includes: when the operation instruction is made by multiple fingers of the user, obtaining pieces of fingerprint information for the multiple fingers of the user at the same time (Fig. 1. Paragraph [0035]-BAEK discloses the fingerprint input window 110a may have a size sufficient for placing a plurality of fingers thereon. FIG. 2 illustrates an example of the fingerprint sensor 110. Referring to FIG. 2, the fingerprint input window 110a is sized so that a fingerprint image can be obtained from two fingers of a user. A user may put his/her two fingers on the fingerprint input window 110a at the same time, and then the fingerprint sensor 110 may capture a source-fingerprint image from fingerprints of the two fingers put on the fingerprint input window 110a so as to provide the source-fingerprint image to the control unit 130.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG in view of HA of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of BAEK of having wherein the receiving the operation instruction made on the touch object includes: when the operation instruction is made by multiple fingers of the user, obtaining pieces of fingerprint information for the multiple fingers of the user at the same time. 
Wherein having SONG`s a touch system wherein the receiving the operation instruction made on the touch object includes: when the operation instruction is made by multiple fingers of the user, obtaining pieces of fingerprint information for the multiple fingers of the user at the same time.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and BAEK are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while BAEK fingerprint touch system wherein a fingerprint recognizing process can be performed in a shorter time with high reliability.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and BAEK (US 20130100267 A1), Paragraph [0082].

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of CHU (US 20190065876 A1), hereinafter referenced as CHU.

Regarding claim 11, SONG in view of HA teaches the touch object operating method of claim 1, SONG further teaches the display unit including a touch module (Fig. 1-3A. Paragraph [0074]-SONG discloses the display panel 165 may include a touch sensor and a display unit. The display panel 165 may correspond to 0.1 t to 0.3 t (for example, 0.14 t (mm)). The touch sensor may be disposed in a matrix form. The touch sensor may be electrically connected to a touch driving module. The touch driving module, for example, may be positioned in the flexible printed circuit board 160a, may be electrically connected to the touch sensor, and/or may be electrically connected to the touch sensor and the printed circuit board 210 through the flexible printed circuit board 160a.), 
Although, SONG teaches wherein the receiving the operation instruction made on the touch object includes: by one of the sensor unit and the touch module (Fig. 1-3. Paragraph [0158]). 
SONG in view of HA fail to explicitly teach receiving a sliding trajectory made on the touch object by the finger of the user, generating sliding trajectory information, and storing the sliding trajectory information.  
However, CHU explicitly teaches receiving a sliding trajectory made on the touch object by the finger of the user (Fig. 3A-B and Fig. 4A-B, illustrates a fingerprint erasure box #11 receive a sliding trajectory #12 by a touching finger. Paragraph [0062]), generating sliding trajectory information (Fig. 3A-B and Fig. 4A-B. Paragraph [0061]-CHU discloses when the sliding trajectory of the slide-touch operation satisfies the preset trajectory condition, it may be determined that the slide-touch operation satisfies the preset condition and it may be determined that the user has already erased the fingerprint impression.), and storing the sliding trajectory information (Fig. 4A-B. Paragraph [0062]-CHU discloses when it is detected that the number of repeated slide-touch operations reaches the preset threshold and the sliding trajectory of at least one slide-touch operation satisfies the trajectory condition, it may be determined that the user has already erased the fingerprint impression.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG in view of HA of having a touch object operating method to be implemented by an electronic device that includes a display unit and a sensor unit, the display unit provided with a fingerprint recognition area, and displaying at least one touch object in the fingerprint recognition area, the sensor unit being operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area, said touch object operating method comprising: receiving an operation instruction made on the touch object by a finger of a user, with the teachings of CHU of having wherein receiving a sliding trajectory made on the touch object by the finger of the user, generating sliding trajectory information, and storing the sliding trajectory information. 
Wherein having SONG`s a touch system wherein receiving a sliding trajectory made on the touch object by the finger of the user, generating sliding trajectory information, and storing the sliding trajectory information.
The motivation behind the modification would have been to obtain a touch system that enhances security and accuracy in touch and fingerprint detection, since both SONG and CHU are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while CHU fingerprint touch system wherein effectively improving the reliability of processing fingerprint information.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and CHU (US 20190065876 A1), Paragraph [0056].

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of Liu et al. (US 20180211085 A1), hereinafter referenced as Liu.


 Regarding claim 19, SONG in view of HA teaches the electronic device of claim 12, Although, SONG teaches said sensor unit is a photosensor array (Fig. 6BA. Paragraph [0120]). 
SONG in view of HA fail to explicitly teach wherein: said sensor unit is a photosensor array film that has a plurality of pixel sensing areas, and that includes a plurality of pixel sensing structures respectively disposed in the pixel sensing areas; each of said pixel sensing structures includes a pixel film circuit that includes at least one thin film transistor, and a photosensor unit that includes one of a photosensitive diode and a photosensitive transistor.  
However, Liu explicitly teach wherein: said sensor unit is a photosensor array film that has a plurality of pixel sensing areas (Fig. 1-2, #001 called a fingerprinting device. Paragraph [0004]), and that includes a plurality of pixel sensing structures respectively disposed in the pixel sensing areas (Fig. 1-2. Paragraph [0004]-Liu discloses FIG. 1 illustrates a schematic structural view for an optical fingerprint identification device arranged in a display substrate. Specifically, each fingerprinting device 001 consists of two thin film transistors, one of them being a switching transistor 002 for controlling switches, and the other being a photosensitive transistor 003 serving as a photo sensor.); each of said pixel sensing structures includes a pixel film circuit (Fig. 1-3, #600 called a pixel. Paragraph [0028]-Liu discloses the photosensitive elements 300 of each fingerprint identification member are generally arranged in a gap between pixels 600 of the array substrate 200.) that includes at least one thin film transistor (Fig. 1-4, #002 called a switching transistor. Paragraph [0004]-Liu discloses each fingerprinting device 001 consists of two thin film transistors, one of them being a switching transistor 002 for controlling switches, and the other being a photosensitive transistor 003 serving as a photo sensor.), and a photosensor unit that includes one of a photosensitive diode and a photosensitive transistor (Fig. 1-4. Paragraph [0006]-Liu discloses this disclosure provide an optical fingerprint identification display screen and a display device, for solving problems such as limited detection accuracy caused by lots of useless information carried in light received by a photosensitive transistor device in an existing optical fingerprint identification device after being reflected back. Further in paragraph [0027]-Liu discloses the photosensitive elements 300 arranged in the fingerprint identification member can be specifically implemented by photosensitive diodes, or other devices having photosensitive characteristics, which will not be limited here.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG in view HA of having an electronic device comprising: a display unit provided with a fingerprint recognition area, and configured to display at least one touch object in the fingerprint recognition area; a sensor unit operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area; and a processor configured to receive an operation instruction made on the touch object by a finger of a user, with the teachings of Liu of having wherein: said sensor unit is a photosensor array film that has a plurality of pixel sensing areas, and that includes a plurality of pixel sensing structures respectively disposed in the pixel sensing areas; each of said pixel sensing structures includes a pixel film circuit that includes at least one thin film transistor, and a photosensor unit that includes one of a photosensitive diode and a photosensitive transistor. 
Wherein having SONG`s a touch system wherein: said sensor unit is a photosensor array film that has a plurality of pixel sensing areas, and that includes a plurality of pixel sensing structures respectively disposed in the pixel sensing areas; each of said pixel sensing structures includes a pixel film circuit that includes at least one thin film transistor, and a photosensor unit that includes one of a photosensitive diode and a photosensitive transistor.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Liu are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Liu fingerprint touch system wherein interference between the photosensitive elements is also avoided. Thereby, more accurate fingerprint detection is achieved and the accuracy of fingerprint identification is improved.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Liu et al. (US 20180211085 A1), Paragraph [0026].

Claims 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 20170300736 A1), hereinafter referenced as SONG and in view of HA et al. (US 20190041912 A1), hereinafter referenced as HA and in further view of SASAGAWA et al. (US 20140339552 A1), hereinafter referenced as SASAGAWA and in further view of Hekmatshoartabari et al. (US 20140077210 A1), hereinafter referenced as Hekmatshoartabari.

Regarding claim 20, SONG and HA in view of Liu teaches the electronic device of claim 19, Although, Liu teach wherein: said photosensor unit of each of said pixel sensing structures includes said photosensitive diode (Fig. 1-4. Paragraph [0027]-Liu discloses the photosensitive elements 300 arranged in the fingerprint identification member can be specifically implemented by photosensitive diodes, or other devices having photosensitive characteristics, which will not be limited here.); 
SONG and HA in view of Liu fail to explicitly teach said photosensitive diode includes at least one stack structure each formed by a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer that are sequentially arranged from top to bottom.  
However, SASAGAWA explicitly teaches said photosensitive diode (Fig. 7B, #602 called a photodiode. Paragraph [0201]) includes at least one stack structure each formed by a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer that are sequentially arranged from top to bottom (Fig. 7B, #602 called a photodiode, Paragraph [0204]-SASAGAWA discloses a pin photodiode is illustrated as an example, in the pin photodiode, a semiconductor film having p-type conductivity as the first semiconductor film 606a, a high-resistance semiconductor film (i-type semiconductor film) as the second semiconductor film 606b, and a semiconductor film having n-type conductivity as the third semiconductor film 606c are stacked (wherein the photodiode layers are sequentially arranged vertically.).).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG and HA in view of Liu of having an electronic device comprising: a display unit provided with a fingerprint recognition area, and configured to display at least one touch object in the fingerprint recognition area; a sensor unit operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area; and a processor configured to receive an operation instruction made on the touch object by a finger of a user, with the teachings of SASAGAWA of having wherein: said photosensitive diode includes at least one stack structure each formed by a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer that are sequentially arranged from top to bottom. 
Wherein having SONG`s a touch system wherein: said photosensitive diode includes at least one stack structure each formed by a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer that are sequentially arranged from top to bottom.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and SASAGAWA are fingerprint and touch sensing systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while SASAGAWA fingerprint touch system wherein a semiconductor device with high reliability.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and SASAGAWA et al. (US 20140339552 A1), Paragraph [0024].
SONG and HA in view of Liu and in further in view of SASAGAWA fail to explicitly teach said i-type semiconductor layer of each of said at least one stack structure is one of a microcrystalline silicon structure and an amorphous germanium silicide structure.  
However, Hekmatshoartabari explicitly teaches said i-type semiconductor layer of each of said at least one stack structure is one of a microcrystalline silicon structure and an amorphous germanium silicide structure (Fig. 7B, #50 called a photodiode. Claim 3 Hekmatshoartabari discloses wherein the intrinsic semiconductor layer comprises hydrogenated amorphous silicon and the narrow band gap contact layer is comprised of hydrogenated amorphous silicon (a-Si:H), hydrogenated microcrystalline silicon (.mu.c-Si:H), hydrogenated amorphous silicon germanium (a-SiGe:H), hydrogenated microcrystalline silicon germanium (.mu.-SiGe:H), hydrogenated microcrystalline silicon germanium oxide (.mu.-SiGeO:H), or hydrogenated microcrystalline silicon carbon (.mu.c-SiC:H).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG and HA in view of Liu and in further in view of SASAGAWA of having an electronic device comprising: a display unit provided with a fingerprint recognition area, and configured to display at least one touch object in the fingerprint recognition area; a sensor unit operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area; and a processor configured to receive an operation instruction made on the touch object by a finger of a user, with the teachings of Hekmatshoartabari of having wherein: said i-type semiconductor layer of each of said at least one stack structure is one of a microcrystalline silicon structure and an amorphous germanium silicide structure. 
Wherein having SONG`s a touch system wherein: said i-type semiconductor layer of each of said at least one stack structure is one of a microcrystalline silicon structure and an amorphous germanium silicide structure.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Hekmatshoartabari are photodetector systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Hekmatshoartabari photodetector system wherein there is an improved light current to dark current ratio.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Hekmatshoartabari et al. (US 20140077210 A1), Paragraph [0013].

Regarding claim 21, SONG and HA in view of Liu and in further in view of SASAGAWA and in further view of Hekmatshoartabari teaches the electronic device of claim 20, SONG and HA in view of Liu and in further in view of SASAGAWA fail to explicitly teach wherein: for each of said at least one stack structure, one or each of said p-type semiconductor layer and said n-type semiconductor layer includes one of a multi-layer structure having different crystal structures, a multilayer structure having different doping concentrations, and a multi-layer structure having different crystal structures and different doping concentrations. 
However, Hekmatshoartabari explicitly teaches wherein: for each of said at least one stack structure, one or each of said p-type semiconductor layer and said n-type semiconductor layer includes one of a multi-layer structure having different crystal structures, a multilayer structure having different doping concentrations, and a multi-layer structure having different crystal structures and different doping concentrations (Fig. 3 and Fig. 7A-B. Paragraph [0026 and 0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of SONG and HA in view of Liu and in further in view of SASAGAWA and in further view of Hekmatshoartabari of having an electronic device comprising: a display unit provided with a fingerprint recognition area, and configured to display at least one touch object in the fingerprint recognition area; a sensor unit operable to obtain fingerprint information of a finger appearing in the fingerprint recognition area; and a processor configured to receive an operation instruction made on the touch object by a finger of a user, with the teachings of Hekmatshoartabari of having wherein: for each of said at least one stack structure, one or each of said p-type semiconductor layer and said n-type semiconductor layer includes one of a multi-layer structure having different crystal structures, a multilayer structure having different doping concentrations, and a multi-layer structure having different crystal structures and different doping concentrations. 
Wherein having SONG`s a touch system wherein: for each of said at least one stack structure, one or each of said p-type semiconductor layer and said n-type semiconductor layer includes one of a multi-layer structure having different crystal structures, a multilayer structure having different doping concentrations, and a multi-layer structure having different crystal structures and different doping concentrations.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, security and accuracy in touch and fingerprint detection, since both SONG and Hekmatshoartabari are photodetector systems. Wherein SONG fingerprint touch system wherein the processor may detect an approach of a finger through touch hovering to improve fingerprint recognition speed and improve power consumption, while Hekmatshoartabari photodetector system wherein there is an improved light current to dark current ratio.  Please see SONG et al. (US 20170300736 A1), Paragraph [0168] and Hekmatshoartabari et al. (US 20140077210 A1), Paragraph [0013].


Allowable Subject Matter
Claims 5, 15, and 22-23, along with their dependent claims are 6, 16-18, and 24, therefrom objected to as being dependent upon rejected base claims, claim 1, and 12, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.

Claims 25 and 27 are independent claims and are allowable with respective dependent claims 26, and 28-33 since prior arts were not found to teach all of Claims 25 and 37 limitations as recited.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts fail to explicitly teach, displaying an operation instruction identification list, receiving a selection instruction made by the user to select an operation instruction identification from the operation instruction identification list, establishing the correspondence between an operation instruction that corresponds to the operation instruction identification thus selected and the predetermined fingerprint information, 
and storing the correspondence between the operation instruction and the predetermined fingerprint information, as claimed in claim 5.

Regarding claim 15, the prior arts fail to explicitly teach, said optical glue is attached to a lower surface of said display unit and has a refractive index smaller than that of said cover glass; said optical glue filters the original reflected light to remove a part of the original reflected light incident on a surface of said optical glue at an angle of incidence greater than a first critical angle to result in a first reflected light which is allowed to enter said optical element, 
the first critical angle being a smallest angle of incidence of the original reflected light on said surface of said optical glue that yields total internal reflection in said display unit, 
said optical element filters the first reflected light to remove a part of the first reflected light incident on a surface of said optical element at an angle of incidence smaller than a second critical angle to result in a second reflected light, and makes the second reflected light enter said sensor unit at an angle of incidence smaller than a predetermined angle, 
the second critical angle being a smallest angle of incidence of the output light on said upper surface of said cover glass that yields total internal reflection in said cover glass, as claimed in claim 15.

Regarding claim 22, the prior arts fail to explicitly teach, said photosensitive transistor is a photosensitive thin film transistor that includes a gate, a source, a drain, an insulating layer and a light-absorbing semiconductor layer, and that has a structure that said gate, said insulating layer and said source are sequentially arranged from bottom to top in a longitudinal direction, 
said drain and said source are arranged in a transverse direction in a coplanar manner, said insulating layer covers said gate so that said gate is in contact with neither said source nor said drain, said source and said drain are spaced apart to form a photosensitive leakage current channel therebetween, and said light-absorbing semiconductor layer is disposed in the photosensitive leakage current channel, as claimed in claim 22.

Regarding claim 23, the prior arts fail to explicitly teach, said photosensitive transistor is a photosensitive thin film transistor that includes a plurality of sources and a plurality of drains; said sources are arranged in parallel, and are connected to each other; said drains are arranged in parallel, and are connected to each other; 
said sources and said drains are spaced apart to form photosensitive leakage current channels each between one of said sources and an adjacent one of said drains, where one of said drains is disposed in a first gap between any two adjacent ones of said sources, one of said sources is disposed in a second gap between any two adjacent ones of said drains, and said sources are interleaved with and spaced apart from said drains, as claimed in claim 23.

Regarding claim 25, the prior arts fail to explicitly teach, said screen unlock method comprising: when it is determined that the input trajectory matches a predetermined movement trajectory, determining whether the input fingerprint information matches predetermined fingerprint information, as claimed in claim 25.

Regarding claim 27, the prior arts fail to explicitly teach, a processor configured to execute a computer program that causes said processor to when it is determined that the input trajectory of the user matches a predetermined movement trajectory, determine whether the input fingerprint information matches predetermined fingerprint information, as claimed in claim 27.



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	DING et al.  (US 20200285343 A1)- The present disclosure provides an optical touch device and a manufacturing method thereof, a display and an electronic device, wherein the optical touch device comprises: a pixel array (11) that comprises a plurality of pixel sub-circuits (101) each of which comprises M first pixels (1011) and N second pixels (1012), wherein detection rays with a preset frequency are emitted by the second pixels (1012), where M and N are positive integers; a light receiving array (12) that comprises a plurality of light receivers (121) corresponding, at a one-to-one basis, to the plurality of pixel sub-circuits (101), wherein each of the light receivers (121) generates an sensing signal by receiving reflected rays of the detection rays emitted by a corresponding second pixel (1012); and a detection circuit (13) connected with the plurality of light receivers (121), wherein the detection circuit (13) performs touch positioning according to the sensing signal generated by each of the light receivers (121), thereby realizing integration of display and optical touch, to attain a higher integration level..... ...... (Fig. 1. Abstract). 
(b)	GAO et al. (US 20190080138 A1)- A display panel and a display device are disclosed. The display panel includes a display-side substrate, and a display array layer, a lens layer and an image array layer, which are sequentially provided at a side of the display-side substrate. The display array layer includes a plurality of display pixels arranged in an array; and the image array layer includes a plurality of image pixels arranged in an array, and is configured to form an image with light being reflected from a display side and passing through the lens layer.  ........... (Fig. 1. Abstract). 
(c)	Ling et al. (US 20180196985 A1)- An optical fingerprint module includes: an optical fingerprint sensor having a first surface, a second surface, and a plurality of photosensitive pixels; and an OLED display panel having a third surface and a fourth surface. An OLED device layer is formed between the third surface and the fourth surface; the OLED device layer includes a plurality of display pixels each of which consists of at least one non-opaque region and at least one light blocking region; a light emitting device is provided in the at least one light blocking region; light emitted by the light emitting device at least partially reaches the fourth surface; the light reaching the fourth surface is at least partially used for acquiring a fingerprint image, thereby generating reflective light; the reflective light passes through the non-opaque region, the third surface, the second surface, and enters the plurality of photosensitive pixels.......  ...... (Fig. 1. Abstract).
(d)	Chang et al. (US 20170078513 A1)- The present disclosure provides an image sensor panel and a method for capturing graphical information using the image sensor panel. In one aspect, the image sensor panel includes a substrate and a sensor array on the substrate, the sensor array including a plurality of photosensitive pixels. The substrate includes a first region defined by the sensor array and a second region other than the first region. The second region is optically transparent and has an area greater than that of the first region...... ...... (Fig. 1. Paragraph [0022]). 
(e)	HAN et al. (US 20190294770 A1)- An electronic device is provided. The electronic device includes a display, a fingerprint sensor disposed corresponding to a first area of the display, a touchscreen panel disposed corresponding to the display, and a processor configured to receive information about a position of a first touch input for setting up first security information for unlocking from the touchscreen panel, identify the first security information based on, at least, the information about the position of the first touch input, and provide, through the display, a user interface for unlocking where at least one first visual item for designating at least a portion of the first security information is disposed on the first area of the display corresponding to a position of the fingerprint sensor. Other various embodiments are possible as well....... ...... (Fig. 1. Paragraph [0022]). 
(f)	Liu et al. (US 20210335251 A1)- A display panel includes a plurality of pixels arranged in an array; a plurality of first sensor units (2) in the array, each first sensor unit (2) being coupled to at least one of the plurality of pixels and being configured to detect brightness of the at least one of the plurality of pixels; and a plurality of second sensor units (3) in the array, each second sensor unit (3) being coupled to at least one of the plurality of first sensor units (2) and being configured to detect a variation in at least one environmental parameter of the at least one of the plurality of pixels. Each first sensor unit (2) includes a first photo sensor (S1). Each second sensor unit (3) comprises a second photo sensor (S2) and a shielding layer on a light-receiving surface of the second photo sensor (S2)........ ...... (Fig. 1. Paragraph [0022]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752. The examiner can normally be reached Monday -Friday, 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628